Citation Nr: 1416442	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-24 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral hearing loss.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

4. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Ruda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1975. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which declined to reopen the Veteran's previously denied claims of entitlement to service connection for bilateral hearing loss and tinnitus.

Subsequently in a July 2011 Statement of the Case, the RO reopened and denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

The Board acknowledges that the RO reopened the hearing loss and tinnitus claims, and adjudicated the merits of the underlying service connection claims.  Despite the determination reached by the RO, the Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for bilateral hearing loss and tinnitus are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.   That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The issues of entitlement to service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT
 
In January 2009, the RO denied, in pertinent part, the claims of service connection for bilateral hearing loss and tinnitus and the Veteran did not perfect a timely appeal.  The record evidence submitted since January 2009 relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus because it suggests that the Veteran's hearing loss and tinnitus were caused by noise exposure incurred in service.


CONCLUSIONS OF LAW

1. The January 2009 rating decision, which denied, in pertinent part, the Veteran's claims of service connection for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. Evidence submitted since the January 2009 RO decision in support of the claims of service connection for bilateral hearing loss and tinnitus is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013), 38 C.F.R. § 3.156 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's application to reopen previously denied service connection claims for bilateral hearing loss and tinnitus, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

New & Material Evidence Claim

In January 2009, the RO denied, in pertinent part, the Veteran's claim of service connection for bilateral hearing loss and tinnitus.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  As noted in the Introduction, the Veteran did not perfect a timely appeal on these claims; thus, the January 2009 rating decision became final. 

The claims of service connection for bilateral hearing loss and tinnitus may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims in a letter from his service representative which was date stamped as received by the RO on September 9, 2010.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2013).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final RO decision in January 2009 consisted of the Veteran's service treatment records, his service personnel records, and his post-service VA treatment records.  The RO found that service treatment records did not show diagnosis or treatment for bilateral hearing loss and tinnitus.  The RO further found that there was no evidence corroborating the Veteran's reported in-service noise exposure based on his military occupational specialty (MOS) and receipt of medals or citations.  The RO concluded that there was no evidence of record to show that the bilateral hearing loss and tinnitus occurred in or was caused or aggravated by military service.  

The newly received evidence includes additional post-service VA and private outpatient treatment records, including a VA examination report, and the Veteran's lay statements and his March 2012 Travel Board hearing testimony.  This evidence suggests that the Veteran experiences bilateral hearing loss and tinnitus that may be related to active service, to include as due to significant in-service acoustic trauma.

Specifically, a private September 2010 opinion indicates that the Veteran's bilateral hearing loss and tinnitus are related to his duties in the military.  The private examiner stated "his duties in the infantry, especially as the loader on an 81 mm mortar, exposed him to noise levels that cause acoustic trauma."  During the March 2012 Travel Board hearing the Veteran testified that during service he drove an armored vehicle with an 81 millimeter mortar tube on it.  The Veteran also testified that he was exposed to acoustic trauma in the form of tanks and trucks as a specialist at the motor pool.

The Board notes that the evidence which was of record in January 2009 did not indicate that the Veteran's tinnitus and bilateral hearing loss was attributable to active service, to include as due to in-service noise exposure.  The newly submitted evidence suggests the presence of bilateral hearing loss and tinnitus could be attributable to active service, to include as due to in-service noise exposure.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App 110 (2010), the Court held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  The newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claims.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since January 2009 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claims of service connection for bilateral hearing loss and tinnitus.  Because new and material evidence has been received, the Board finds that the previously denied claims of service connection for bilateral hearing loss and tinnitus are reopened.


ORDER

As new and material evidence has been received, the previously denied claims of service connection for bilateral hearing loss and tinnitus are reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that he was exposed to acoustic trauma driving armored vehicles with mortar tubes on it.  During the March 2012 Travel Board hearing the Veteran stated "so 16 months at Fort Still, that's what I did, was I drove half truck with the tube on it with-you know I was out in the field all the time, instead of sitting behind a desk.  Because they realized that I-I was a lot better hand out there in the field than I was in the office."  The Veteran also reported acoustic trauma during the September 2010 private examination.  The examiner stated "he was in the infantry for 16 months and fired M-16 grenades, LAW, and 81 mm mortars on a half-track.  These weapons all create noise levels that can cause acoustic trauma and hearing loss, especially the 81mm mortar on the half track."  The Veteran reported the same during the May 2011 VA examination.  The Veteran's Form DD-214 lists his military occupational specialty (MOS) as a clerk typist.  Select records from the Veteran's service personnel file note his record of assignments as clerk typist, cook, postal clerk, and stock control specialist.  In light of the Veteran's assertions, the Board finds that the entire personnel file should be obtained. 

Also, audiometric testing the Veteran underwent at the May 2011 VA examination shows the Veteran does not meet the definition for hearing impairment for VA purposes.  See 38 C.F.R. § 3.385 (providing that for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent).  In contrast, the September 2010 private audiological test shows the Veteran does have a hearing impairment for VA purposes.  In regard to the private test, the VA examiner observed that the results showed significantly decreased hearing thresholds.  The VA examiner maintained that historically Dr. R.W. records hearing thresholds significantly worse than other audiologists and that for this reason, the hearing thresholds from Dr. R.W. should be considered "suspect."  The Board finds that the examination report should be returned to the VA examiner for a more detailed explanation on the foregoing observation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's entire service personnel file.

2.  Return the examination report and claims file to the examiner who conducted the May 2011 VA examination (or another appropriate examiner if unavailable) for an addendum opinion on the Veteran's bilateral hearing loss and tinnitus claims.  In regard to the VA examiner's finding that a September 2010 private audiological test conducted by Dr. R.W. showed significantly decreased hearing thresholds, and that historically Dr. R.W. records hearing thresholds significantly worse than other audiologists, please explain/reconcile why the validity of the hearing thresholds from Dr. R.W. should be questioned.  In other words, please explain the considerable difference between the thresholds and speech discrimination scores obtained on private audiometric testing in September 2010 with the thresholds and speech discrimination scores obtained on VA examination in May 2011.  A discussion of testing protocols used to evaluate hearing loss would be of assistance to the Board.     

3.  After completing the above action, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


